Exhibit 10.1
Share Purchase and Transfer Agreement
dated 26 June 2008
regarding the acquisition of a limited partnership interest in Eddie Bauer GmbH
& Co. KG and a
share in Verwaltung Eddie Bauer GmbH
Bird & Bird
Pacellistr.14
80333 Munich
Tel. +49 89 3581 6000
Fax. +49 89 3581 6011

 



--------------------------------------------------------------------------------



 



2/12
between

1.   Eddie Bauer, Inc., 10401 NE 8th Street, Suite 500, Bellevue, Washington
98004, USA

— “Seller” —

2.   Werner Schulz, Pfinztalstraße 4, 76227 Karlsruhe, Germany

— “Purchaser” —

3.   Eddie Bauer GmbH & Co. KG, Rotwandweg 3a, 82024 Taufkirchen, Germany,
registered with the commercial register of the local court of Munich under HRA
70787

— “EB KG” —

4.   Verwaltung Eddie Bauer GmbH, Rotwandweg 3a, 82024 Taufkirchen, Germany,
registered with the commercial register of the local court of Munich under HRB
110300

“EB GmbH” —

5.   Eddie Bauer International Development LLC, 10401 NE 8th Street, Suite 500,
Bellevue, Washington 98004, USA

— “EBID” —
— The Seller and EBID collectively “EB USA” —
— The Seller, the Purchaser, EB KG, EB GmbH and EBID collectively the “Parties”
and each a “Party”—

 



--------------------------------------------------------------------------------



 



3/12
Preamble

A.   EB KG is a limited partnership manufacturing and distributing sportswear,
activewear, outerwear and other apparel items, bearing licensed marks of Eddie
Bauer, in Germany, Austria and Switzerland. The interest-capital (Festkapital)
of EB KG amounts to EUR 4,100,000. Limited partners (Kommanditisten) of EB KG
are Heinrich Heine GmbH, Karlsruhe, Windeckstr. 15, 76135 Karlsruhe (“Heinrich
Heine”) holding a limited partnership interest (Kommanditanteil) in EB KG in the
amount of EUR 2,050,000, SportScheck GmbH, Munich, Sendlinger Straße 6, 80331
Munich (“SportScheck”) holding a limited partnership interest (Kommanditanteil)
in EB KG in the amount of EUR 410,000 and the Seller holding a limited
partnership interest (Kommanditanteil) in EB KG in the amount of EUR 1,640,000
(the “Seller LP Interests”), consisting of a fixed capital account
(Festkapitalkonto) which corresponds with the registered liability capital
(Hafteinlage) in the amount of EUR 1,640,000. The registered liability capital
for the Seller LP Interests has been fully paid in. A copy of the current
partnership agreement of EB KG (the “EB Partnership Agreement”) is attached
hereto as Annex A.

B.   EB GmbH is a limited liability company and the sole general partner of EB
KG having no share in the capital of EB KG. The registered share capital of EB
KG amounts to EUR 100,000. Shareholders of EB GmbH are Heinrich Heine, holding
one share with a nominal value of EUR 50,000, SportScheck, holding one share
with a nominal value of EUR 10,000 and the Seller, holding one share with a
nominal value of EUR 40,000 (the “Seller Share”). A copy of the current articles
of association of EB GmbH is attached hereto as Annex B.

C.   The Seller, Heinrich Heine and SportScheck have entered into a Joint
Venture Agreement dated 6 June 1995 governing the relationship among the Seller,
Heinrich Heine and SportScheck with respect to EB KG and EB GmbH (the “JVA”).

D.   The Seller, and EB KG have entered into a Distribution and License
Agreement dated 6 June 1995 as amended from time to time (the “Old License
Agreement”). The Seller subsequently assigned its rights and obligations under
the Old License Agreement to EBID.

E.   The Parties intend to reorganize their contractual relationship by entering
into this agreement (the “Agreement”). In particular:

  (i)   The Seller wishes to sell and transfer the Seller LP Interest and the
Seller Share to the Purchaser and the Purchaser wishes to acquire such shares.  
  (ii)   EBID and EB KG wish to replace the Old License Agreement with a new
license agreement (the “New License Agreement”).     (iii)   The Purchaser shall
indemnify and hold the Seller harmless from any and all capital contribution or
other funding obligations or other liabilities of the Seller under the JVA and
the EB Partnership Agreement.

 



--------------------------------------------------------------------------------



 



4/12



Now, therefore, the Parties agree as follows:

1.   Selected Defined Terms and Abbreviations       In this Agreement, except
where set forth otherwise, the following terms and abbreviations shall have the
following meaning:       “Business Days”: any days other than Saturdays, Sundays
and public holidays, in each case in Munich/Germany.       “Confidential
Information”: shall mean information relating to this Agreement (including its
Annexes), the Parties and their businesses regardless of the manner of
acquisition and of whether such information has been given verbally, in writing
or otherwise (e.g., in the form of drawings, photographs or equipment).      
“Effective Date”: shall be 2 March 2008, 0.00 am.       “EUR”: Euro, the lawful
currency of the European Union.       “GmbHG”: the German Act on Limited
Liability Companies.       “HGB”: the German Commercial Code.       “Signing
Date” (Unterzeichnungsstichtag): shall be the day on which this Agreement has
been duly executed.       “ZPO”: the German Civil Procedure Code.   2.   Sale
and Assignment of the Seller LP Interests   2.1   With economic effect as of the
Effective Date, the Seller hereby sells (verkaufen) its Seller LP Interests to
the Purchaser who accepts such sales.   2.2   The Seller hereby transfers
(abtreten) the Seller LP Interests as sold in accordance with Section 2.1 by way
of subrogation (im Wege der Sonderrechtsnachfolge) to the Purchaser. The
Purchaser hereby accepts such assignments. The transfer shall only become
effective upon its registration in the commercial register of EB KG (the
“Transfer Date”).   2.3   The sale and transfer of the Seller LP Interests shall
include all ancillary rights and obligations appertaining thereto (Nebenrechte),
including the rights to undistributed profits and the profit of the current
business year and including any and all of Seller’s shareholder accounts
(Gesellschafterkonten), and all ancillary obligations for losses and
liabilities, including those arising prior to the Transfer Date.   2.4  
Heinrich Heine, SportScheck and EB GmbH have consented to such sale and transfer
by written declarations attached hereto as Annex 2.4.

 



--------------------------------------------------------------------------------



 



5/12

3.   Sale and Transfer of the Seller Share   3.1   With economic effect as of
the Effective Date, the Seller hereby sells (verkaufen) the Seller Share to the
Purchaser who hereby accepts such sale.   3.2   The Seller hereby assigns
(abtreten) the Seller Share as sold in accordance with Section 3.1 to the
Purchaser. The Purchaser hereby accepts such assignments. The transfer shall
only become effective upon the registration of the transfer of the Seller LP
Interests in the commercial register as provided in Section 2.1.   3.3   The
sale and transfer of the Seller Share shall include all ancillary rights
appertaining thereto (Nebenrechte), including the rights to undistributed
profits and the profit of the current business year, and all ancillary
obligations, including the obligation for losses and liabilities, including
those arising prior to the Transfer Date.   3.4   Pursuant to Section 7 of the
articles of association of EB GmbH, a transfer of shares requires the consent of
all shareholders. Heinrich Heine and SportScheck have consented to such sale and
transfer by written declarations attached hereto as Annex 3.4.   3.5   The
Parties shall without delay notify EB GmbH of the transfer of the Seller Share
in accordance with Section 16 GmbHG.   4.   Purchase Price and Payment Terms /
Purchase Price Adjustment   4.1   The purchase price for the Seller LP Interests
shall be EUR 1 and the purchase price for the Seller Share shall be EUR 1; thus,
the aggregate purchase price amounts to EUR 2 (the “Final Purchase Price”).  
4.2   The Purchaser hereby pays the Final Purchase Price in cash to the Seller
and the Seller acknowledges receipt of the amount of EUR 2.   4.3   In case the
Purchaser sells, assigns, transfers, merges or otherwise disposes all or part of
the shares Purchaser holds or will hold in EB KG (or any of EB KG’s legal
successors) (the “Resale”), the Purchaser shall be entitled to

  (a)   26.5% (40% of 2/3rds) of the purchase price which the Purchaser receives
as a result of such Resale or Resales if the underlying Resale agreement or
agreements is or are signed before 28 February 2009, and/or     (b)   13.2% (40%
of 1/3rd) of the purchase price which the Purchaser receives as a result of such
Resale or Resales if the underlying Resale agreement or agreements is or are
signed after 28 February 2009 but before 28 February 2010.

4.4   The Purchaser shall notify the Seller of any Resale and submit any
agreement underlying the Resale to the Seller, in each case without undue delay
(unverzüglich). In the event that in the Resale consideration other than in cash
is provided for, or if

 



--------------------------------------------------------------------------------



 



6/12

    such Resale is made partly or in full without consideration (the
“Non-Consideration”), the Purchaser shall state in the notification to the
Seller the equivalent monetary value of such consideration or Non-Consideration.
The value of such consideration shall be determined in accordance with the
respective consideration’s fair market value. The value of the Non-Consideration
shall be determined in accordance with the respective EB KG share’s fair market
value. In the event of doubt as to the accuracy of such valuation, the Seller
may instruct an independent expert (e.g., an auditor) to submit a report and
determine the fair market value of such consideration or the respective EB KG
share. The costs incurred as a result of instructing such expert are to be borne
by the Seller and the Purchaser in accordance with Section 91 ZPO. The results
of such opinion shall be conclusive with respect to the fair market value of the
consideration or the respective EB KG share, as the case may be. 5.  
Balancing/set-off of receivables and debts   5.1   As of 29 February 2008, EB KG
had a claim against Seller for financial contributions owed pursuant to the JVA
in the amount of EUR 4,201,000.00. As of the same date, EB KG owed an amount of
EUR 4,445,000.00 to EB USA regarding royalties and advertising. Accordingly,
there is a balance in the amount of EUR 244,000.00 in favor of EB USA. The
balance is calculated without consideration of withholding tax.       EB USA
confirms towards the Purchaser and EB KG that there are no further claims for
periods up to 29 February 2008, including any claims for advertising usage fees
or photo costs.   5.2   The Parties hereby declare and accept a set-off with
respect to an amount of EUR 4,201,000.00.   5.3   EB KG hereby confirms that EB
USA waived the balance of EUR 244,000.00 on 1 March 2008 and that the waiver was
accepted by EB KG. The waiver was recorded to the credit of the account “capital
reserves” (capital account II) on 1 March 2008.   5.4   For the avoidance of
doubt, EB USA may claim and bill to EB KG, and EB KG shall pay to EB USA on the
Signing Date, costs incurred by EB USA on behalf of EB KG for photo/advertising
from 1 March 2008 to the Signing Date.   6.   Representations and Warranties by
the Seller   6.1   The Seller hereby represents to the Purchaser by way of an
independent guarantee (selbständige Garantie) pursuant to Section 311 para. 1
BGB that the following statements are complete and correct as of the Signing
Date and as of the Transfer Date:

  (a)   The Seller holds unrestricted legal and beneficial title
(uneingeschränkte rechtliche und wirtschaftliche Inhaberschaft) to, and is free
to dispose of the Seller LP Interests and the Seller Share.

 



--------------------------------------------------------------------------------



 



7/12

  (b)   Neither the Seller LP Interests nor the Seller Share are pledged
(verpfändet), attached (gepfändet) or otherwise encumbered (belastet) with any
third party rights.

6.2   To the extent legally permissible, all explicit or implied representations
or warranties by the Seller which might exist under statutory law or otherwise
other than those contained in this Agreement are excluded. Furthermore, all
other and further reaching rights and remedies of the Purchaser which might
exist under statutory law other than those contained in this Agreement, are
excluded, including (i) any right of Purchaser to withdraw (zurücktreten) from
this Agreement or to require the winding up of the transaction contemplated
hereunder (e.g. by way of großer Schadenersatz or Schadenersatz statt der
Leistung), (ii) any claims for breach of pre-contractual obligations (culpa in
contrahendo), including but not limited to claims arising under Sections 241
(2), 311 (2) (3) BGB) (iii) any claims based on frustration of contract pursuant
to Section 313 BGB (Störung der Geschäftsgrundlage), (iv) all remedies of
Purchaser for defects of the purchase object under Sections 437 through 441 BGB,
provided, however, that (a) claims for specific performance (Erfüllung) and
(b) claims based on Seller’s fraud (Arglist) or wilful misconduct (Vorsatz)
shall not be excluded.   7.   Remedies of the Purchaser / Limitation of
Liability / Statute of Limitation   7.1   In the event that any of the
representations of the Seller in Section 6 is materially incorrect or
incomplete, the Seller shall put the Purchaser in the same position it would be
in if the representation had been correct and complete, either by providing
within a reasonable period of time for such position in kind
(Naturalrestitution), or by paying to the Purchaser an amount necessary to
indemnify (freistellen) the Purchaser against all damages (excluding, however
incidental or consequential damages and losses of profit and legal fees and
expenses of professional advisers) which the Purchaser would not have suffered
if the respective representation of the Seller had been correct and complete.
Any advantages resulting from the breach (Vorteilsausgleich) shall be taken into
account. Unless provided otherwise herein, Sections 249 through 254 BGB shall
apply.   7.2   The Seller’s liability under this Agreement shall be limited, to
the extent legally permitted, to an amount of EUR 500 (Euro five hundred).   7.3
  Any claims of the Purchaser against the Seller under this Agreement shall be
time-barred (verjähren) twelve (12) months after the Signing Date.   8.   New
License Agreement       The Seller, EBID and EB KG hereby agree to cancel the
Old License Agreement and replace it by a new license agreement attached hereto
as Annex 8.

 



--------------------------------------------------------------------------------



 



8/12

9.   Termination of the participation in the JVA / Indemnification by the
Purchaser   9.1   Heinrich Heine, SportScheck and the Seller have agreed to
accept Seller’s termination of the JVA with economic effect as of the Effective
Date as set forth in the written declaration of Heinrich Heine, SportScheck and
the Seller attached hereto as Annex 9.1.   9.2   Under the JVA, in particular
Section 4.04, Heinrich Heine, SportScheck and the Seller have agreed on certain
funding obligations towards EB KG. The Purchaser hereby indemnifies
(freistellen) and holds the Seller harmless (schadlos stellen) from and against
any funding obligations and capital contribution obligations towards EB KG which
the Seller might have under the JVA.   9.3   The Purchaser shall indemnify and
hold the Seller harmless from and against any liability of the Seller

  (a)   arising under or in connection with Section 172 para. 4 HGB as a result
of actions taken or omitted by the Purchaser after the Signing Date, and/or    
(b)   resulting from or existing with respect to Seller’s position or capacity
as shareholder of EB GmbH or EB KG prior to or on the Signing Date.

  9.4   The Purchaser shall keep the Seller informed regarding the commencement
of any claim, charge or other proceeding which may give rise to a claim against
the Seller under this Section 9. Upon written request, the Purchaser shall
ensure that the Seller is provided with all relevant documents and other
information reasonably required by the Seller to evaluate the potential
liability of the Seller or the Purchaser in connection therewith. The Seller
shall, at its request, be given the opportunity to participate in settlement
conferences and legal proceedings. The Purchaser undertakes not to (and cause EB
KG and EB GmbH not to) make an admission of liability, compromise or settlement
of a third party claim that may damage the reputation or goodwill of Seller
without the prior written consent of the Seller, such consent not to be
unreasonably withheld.     10.   Taxes     10.1   If with respect to EB KG
operational taxes (betriebliche Steuern) or ancillary charges (steuerliche
Nebenleistungen) are increased as a result of new tax assessments, modified tax
assessments or tax audits of any kind which refer to periods until 1 March, 2008
and for which no appropriate provisions were made in the financial statement as
of 1 March 2008, the Purchaser shall pay, or cause EB KG to pay, such taxes
allocable to Seller’s pro rata share of ownership in the EB KG.     10.2   If
with respect to EB KG operational taxes (betriebliche Steuern) or ancillary
charges (steuerliche Nebenleistungen) are reduced as a result of new tax
assessments, modified tax assessments or tax audits of any kind which refer to
periods until 29 February 2008, the Purchaser shall be entitled to retain any
such reduction amount.

 



--------------------------------------------------------------------------------



 



9/12

  10.3   The Purchaser shall indemnify and hold the Seller harmless from any and
all taxes on profits allotted to the Seller with respect to periods until the
Transfer Date.     10.4   In the unlikely event that the German Central Office
for Taxes (the “Tax Office”) does not approve the application of EBID of 29
May 2008 for a certificate of exemption on the basis of the double taxation
agreement between the Federal Republic of Germany and the United States of
America, the Purchaser shall pay any withholding tax regarding the amount set
off pursuant to section 5.2 and shall hold EB USA harmless with respect to any
liability pertaining to such withholding tax.         EB USA hereby assigns any
claim for refund to the Purchaser and authorizes the Purchaser to challenge any
adverse decision of the Tax Office and request a refund of withholding tax
payable on the amounts set off pursuant to section 5. Furthermore, EB USA will
support the Purchaser in making all necessary applications and filings. Should
EB USA fail to support the Purchaser as described the limitation under
Section 7.2. of this Agreement shall not apply. The notary has instructed the
Parties about the provisions of Sec 46 German Tax Code (Abgabenordnung).     11.
  Public Announcements and Confidentiality     11.1   The Parties shall keep
secret and strictly confidential all Confidential Information.     11.2   In
particular, the Parties (i) shall not divulge and shall use their best efforts
to prevent the divulgence to third parties of any Confidential Information and
(ii) shall neither directly nor indirectly exploit Confidential Information on a
commercial basis and shall make no use of Confidential Information unless
otherwise agreed to in writing by the Purchaser.     11.3   Neither of the
Parties shall make any public statements with respect to this Agreement and the
transactions contemplated herein, without the consent of the other Party.    
11.4   The Parties agree however, that the facts listed in Annex 11.4 may be
content of public statements of either party. As far as Annex 11.4 includes
information which at present is Confidential Information as defined in
Section 11.1 and 11.2, this information may become known by a third party or
become part of the public domain in any manner without being considered a
default of a Party.     11.5   The obligations in this Section 11 shall not
apply to any Confidential Information that can be proved to have been or become
part of the public domain other than by default of a Party.     11.6   Nothing
in this Section shall prevent any Party from (i) disclosing Confidential
Information to legal and tax advisers who are under obligation of secrecy and
need to know the Confidential Information or from (ii) making any disclosures or
statements required by law, except that the disclosing Party shall use all
reasonable efforts to notify and consult with the other Party prior to making
any such disclosure or statements under (ii).

 



--------------------------------------------------------------------------------



 



10/12

  12.   Notices     12.1   All notices and other communications hereunder shall
be made in writing and shall be sent by telefax, mail or courier to the
following addresses:         If to the Seller and EBID:                   Eddie
Bauer, Inc.
          10401 NE 8th Street, Suite 500
          Bellevue, Washington 98004
          U.S.A.
          Attention: General Counsel         If to the Purchaser:        
          Werner Schulz, Pfinztalstraße 4, 76227 Karlsruhe, Germany         If
to EB KG                   Eddie Bauer GmbH & Co. KG, Geschäftsleitung — Herrn
Werner Schulz,
          Rotwandweg 3a, D-82024 Taufkirchen, Germany         If to EB GmbH    
              Verwaltung Eddie Bauer GmbH, Geschäftsleitung — Herrn Werner
Schulz,
          Rotwandweg 3a, D-82024 Taufkirchen, Germany         or to such other
recipients or addresses which may be notified by any Party to the other Parties
in the future in writing.

12.2   The receipt of a copy by the persons indicated above as recipients of
copy shall not constitute receipt of a document nor shall it be necessary for
the validity of a notice or any other communications.   13.   Costs and Expenses
      All costs, including fees, expenses and charges, in connection with the
preparation, negotiation, execution and consummation of this Agreement or the
transactions contemplated herein, including, without limitation, the fees and
expenses of professional advisors, shall be borne by the Party commissioning
such costs. The Purchaser shall bear the notarization costs.   14.  
Miscellaneous   14.1   All Annexes to this Agreement constitute an integral part
of this Agreement. In the case of a conflict between any Annex and the
provisions of this Agreement, the provisions of this Agreement shall prevail.  
14.2   Any amendments to this Agreement (including amendments to this clause)
shall be valid only if made in writing, unless another form is required by
mandatory law.

 



--------------------------------------------------------------------------------



 



11/12

14.3   Wherever this Agreement requires the disclosure of or otherwise refers to
a contract or other agreement, such disclosure requirement or other reference
shall apply to and include all ancillary agreements, amendments, side letters,
waivers and similar documents, if any, related thereto.   14.4   If provisions
in this Agreement include English terms after which either in the same provision
or elsewhere in this Agreement German terms have been inserted in brackets
and/or italics, the respective German terms alone and not the English terms
shall be authoritative for the interpretation of the respective provisions.  
14.5   Without the written consent of the other Parties, no Party shall be
entitled to assign any rights or claims under this Agreement.   14.6   No Party
shall be entitled to set-off (aufrechnen) or net (verrechnen) against any claims
of any other Party under or in connection with this Agreement or to exercise any
right of retention (Zurückbehaltungsrecht). This shall not apply to the set-off
as per Section 5.2. of this Agreement.   14.7   This Agreement shall be governed
by, and be construed in accordance with, the laws of the Federal Republic of
Germany, without regard to principles of conflicts of laws; this choice of law
shall also apply to the set-off and the underlying receivables and debts as per
Section 5 of this Agreement. The Parties expressly agree that the United Nations
convention on Contracts for the International Sale of Goods shall not apply to
this Agreement.   14.8   All disputes arising under or in connection with this
Agreement or its validity shall be finally settled by the Regional Court
(Landgericht) of Munich to the extent legally permissible.   14.9   In the event
that, for whatever reason, any provision hereof is ineffective, unlawful or
impracticable, any such ineffectiveness, unlawfulness or impracticability shall
not affect the remaining provisions hereof. Any such ineffective, unlawful or
impracticable provision shall be replaced by an effective, lawful and
practicable provision corresponding to the economic interests of the parties.
The same shall apply in the event of gaps (Vertragslücken) in this Agreement.  
14.10   This Agreement shall supersede any prior agreement between the Parties,
except for the New License Agreement between EBID and EB KG attached as Annex 8.

Munich, June 26, 2008

     
/s/ Werner Schultz
   
 
   
 
   
  Werner Schultz
   
 
   

 



--------------------------------------------------------------------------------



 



12/12

     
/s/ Ulrich Goebel
   
 
   
 
   
  Ulrich Goebel
   
 
   
 
   
/s/ Matthias Engel
   
 
   
 
   
  Matthias Engel
   
 
   

 